84 F.3d 1452
318 U.S.App.D.C. 78
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Francine PAGE, Appellant.
No. 92-3145.
United States Court of Appeals, District of Columbia Circuit.
March 28, 1996.

Before:  WALD, GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
The Clerk is directed to file appellant's amended petition for rehearing and upon consideration thereof, it is


2
ORDERED, by the Court, that the petition is granted.   Appellant's conviction under 18 U.S.C. 924(c)(1) is hereby reversed.   Appellant's other convictions remain affirmed.   It is


3
FURTHER ORDERED that this case is remanded for resentencing.


4
The Clerk is directed to include this order as a part of the mandate of the court.   The Clerk is further directed to withhold issuance of the mandate for a period of seven days from the date of this order.